                            Case 3:20-cv-07629-EMC Document 65 Filed 05/24/21 Page 1 of 5



                      1   Robert D. Becker (CA Bar No. 160648)
                          rbecker@manatt.com
                      2   Christopher L. Wanger (CA Bar No. 164751)
                          cwanger@manatt.com
                      3   MANATT, PHELPS & PHILLIPS, LLP
                          One Embarcadero Center, 30th Floor
                      4   San Francisco, California 94111
                          Telephone: (415) 291-7400
                      5   Facsimile: (415) 291-7474

                      6   Charles Kertell (CA Bar No. 181214)
                          ckertell@manatt.com
                      7   MANATT, PHELPS & PHILLIPS, LLP
                          695 Town Center Drive, 14th Floor
                      8   Costa Mesa, CA 92626
                          Telephone: (714) 271-2500
                      9   Facsimile: (714) 371-2550
                          Attorneys for Defendant,
                     10   CAPELLA PHOTONICS, INC.

                     11
                                                          UNITED STATES DISTRICT COURT
                     12
                                                    NORTHERN DISTRICT OF CALIFORNIA
                     13
                                                             SAN FRANCISCO DIVISION
                     14

                     15   FINISAR CORPORATION,                            No. 3:20-cv-07629-EMC

                     16                      Plaintiff,                   OPPOSITION TO REQUEST FOR
                                                                          ADMINISTRATIVE CLOSURE AND
                     17          v.                                       REQUEST FOR DISMISSAL WITH
                                                                          PREJUDICE PURSUANT TO F.R.C.P.
                     18   CAPELLA PHOTONICS, INC.,                        RULE 41(b)

                     19                      Defendant.

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
MANATT, PHELPS &
                                                                                   Opposition to Request for Administrative
 PHILLIPS, LLP            Case No. 3:20-cv-07629-EMC                                Closure and Request for Dismissal With
  ATTORNEYS AT LAW
   SAN FRANCISCO
                                                                                                                 Prejudice
       Case 3:20-cv-07629-EMC Document 65 Filed 05/24/21 Page 2 of 5



 1          Defendant, Capella Photonics, Inc. (“Capella”), hereby respectfully requests that the Court

 2   enter an Order dismissing this action with prejudice pursuant to F.R.C.P Rule 41(b). On March 3,

 3   2021, the Court entered an Order (Dkt. # 61) granting Capella’s motion to dismiss the complaint

 4   of Plaintiff Finisar Corporation (“Finisar”) pursuant to F.R.C.P. Rule 12(b)(1) and ordered Finisar

 5   to file its amended complaint within thirty (30) days (the “Order”). Finisar failed to comply with

 6   the Order and did not file an amended complaint or provide timely notice of its intent not to

 7   amend. On May 20, 2021, Capella notified Finisar of Finisar’s contempt of the Order and of

 8   Capella’s intent to request dismissal of this action with prejudice pursuant to Rule 41(b). Capella

 9   asked Finisar to advise it if Finisar had any objection to such a dismissal. The next day, Finisar

10   filed a belated Notice of Intent Not to File an Amended Complaint and suggested that the action

11   could be “administratively close[d]”. (See Dkt. # 64.)

12          Capella hereby opposes an administrative closure of the action and requests that the Court

13   dismiss this action with prejudice pursuant to F.R.C.P Rule 41(b) as required under Toyota

14   Landscape Co., Inc. v. Building Material & Dump Truck Drivers Local 420 (9th Cir. 1984) 726

15   F2d 525, 528. See also Yourish v. California Amplifier, 191 F.3d 983, 986 (9th Cir. 1999); and

16   Edwards v. Marin Park, Inc. (9th Cir. 2004) 356 F.3d 1058, 1064-1065.

17          A proposed order of dismissal is attached hereto as Exhibit A.

18
     Dated: May 21, 2021                                   MANATT, PHELPS & PHILLIPS, LLP
19                                                         By: /s/ Robert D. Becker
                                                               Robert D. Becker
20
                                                              Attorneys for Defendant
21                                                            CAPELLA PHOTONICS, INC.
22

23

24

25

26

27

28
                                                                      Opposition to Request for Administrative
     Case No. 3:20-cv-07629-EMC                        1               Closure and Request for Dismissal With
                                                                                                    Prejudice
Case 3:20-cv-07629-EMC Document 65 Filed 05/24/21 Page 3 of 5




          EXHIBIT A
       Case 3:20-cv-07629-EMC Document 65 Filed 05/24/21 Page 4 of 5



 1

 2

 3

 4

 5

 6

 7

 8
                                     UNITED STATES DISTRICT COURT
 9
                               NORTHERN DISTRICT OF CALIFORNIA
10
                                        SAN FRANCISCO DIVISION
11

12   FINISAR CORPORATION,                            No. 3:20-cv-07629-EMC
13                      Plaintiff,                   [PROPOSED] ORDER OF DISMISSAL
                                                     OF ACTION WITHJ PREJUDICE
14          v.                                       PURSUANT TO F.R.C.P. RULE 41(b)
15   CAPELLA PHOTONICS, INC.,
16                      Defendant.
17

18

19

20

21

22

23

24

25

26

27

28

     Case No. 3:20-cv-07629-EMC                                      [Proposed] Order of Dismissal
       Case 3:20-cv-07629-EMC Document 65 Filed 05/24/21 Page 5 of 5



 1          On March 3, 2021, the Court entered an Order (Dkt. # 61) granting the motion of

 2   Defendant, Capella Photonics, Inc. to dismiss the complaint of Plaintiff, Finisar Corporation

 3   (“Finisar”), pursuant to F.R.C.P. Rule 12(b)(1) and ordered Finisar to file its amended complaint

 4   within thirty (30) days (the “Order”). Finisar failed to comply with the Order and did not file an

 5   amended Complaint or provide timely notice of its intent not to amend. Accordingly, this action is

 6   dismissed with prejudice pursuant to F.R.C.P Rule 41(b). See Toyota Landscape Co., Inc. v.

 7   Building Material & Dump Truck Drivers Local 420 (9th Cir. 1984) 726 F2d 525, 528; Yourish v.

 8   California Amplifier, 191 F.3d 983, 986 (9th Cir. 1999); and Edwards v. Marin Park, Inc. (9th

 9   Cir. 2004) 356 F.3d 1058, 1064-1065.

10   IT IS SO ORDERED
11
     Dated: May ___, 2021                                         ______________________________
12
                                                                  EDWARD M. CHEN
13
                                                                  United States District Court Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Case No. 3:20-cv-07629-EMC                       1                        [Proposed] Order of Dismissal
